Opinion filed February 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00247-CV
                                                    __________
 
LARRY BOHANNON AND ADOBE
OILFIELD 
SERVICES, LTD., Appellants
 
                                    
V.
 
TRILOGY OPERATING, INC.,
CHRIS SMITH,
 AND MICHAEL G. MOONEY,
Appellees

 
                                   On
Appeal from the 238th District Court
                                                         Midland
County, Texas
                                                   Trial
Court Cause No. CV47294
 

            
                                            M
E M O R A N D U M    O P I N I O N
            Larry
Bohannon and Adobe Oilfield Services, Ltd. are the appellants in this appeal.  They have filed an unopposed motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, appellants state that “[a] settlement agreement has been reached
between the parties, part of which calls for the dismissal of this appeal.”  Therefore,
in accordance with appellants’ request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                    PER
CURIAM
February 16,
2012
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.